United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                    IN THE UNITED STATES COURT OF APPEALS August 22, 2006

                              FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                   Clerk



                                     No. 05-60846
                                   Summary Calendar


      GUILLERMO TREVINO-CAVAZOS,

                                                  Petitioner,


                                         versus

      ALBERTO R. GONZALES,

                                                  Respondent.


      Petition for Review From An Order of the Board of Immigration Appeals
                              BIA No. A34 376 735
      _________________________________________________________


Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*1

      We dismiss the petition for the following reasons:



      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                         Page 1
1.   The REAL ID Act limits appellate jurisdiction over petitions for review in cases

     such as this, where petitioner is a felon, to solely “constitutional claims or

     questions of law.” 8 U.S.C. § 1252(a)(2)(D). Although Trevino-Cavazos phrases

     his main argument in legal terms (“disregard of applicable case law”), he uses

     those terms to cloak a request for review of the BIA’s discretionary decision (the

     failure to consider “hardship” in the balancing of favorable and adverse factors).

     This argument is dismissed for lack of jurisdiction.

2.   Due process claims are reviewed de novo. DeZavala v. Ashcroft, 385 F.3d 879,

     883 (5th Cir. 2004). “Due process challenges to deportation proceedings require

     an initial showing of substantial prejudice.” Anwar v. INS, 116 F.3d 140, 144 (5th

     Cir. 1997). “The rules of evidence, including those that exclude hearsay, do not

     govern deportation proceedings.” Olabanji v. INS, 973 F.2d 1232, 1234 (5th Cir.

     1992) (citations omitted). Trevino-Cavazos does not demonstrate that the

     information contained in the PSR was false or that the IJ would have reached a

     contrary conclusion even had the PSR not been considered. There has been no

     showing of “substantial prejudice.”

PETITION DISMISSED.




                                         Page 2